DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 11/02/2020. Applicant has amended claims 1, 13, and 17 and canceled claims 9 and 14. Claims 1-8, 10-13, and 15-20 are pending and examined.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0035], line 7: “LP shaft 34” is believed to be in error for --LP shaft 131--
Appropriate correction is required.

Claim Objections
Claims 12 and 17 are objected to because of the following informalities:
Claim 12, lines 1-2: “wherein the variable inlet guide vane has a leading edge and a trailing edge” is redundant (see claim 1, line 9) and/or is believed to be in error for --wherein the variable inlet guide vane has the leading edge and the trailing edge--
Claim 17, lines 15 and 16: “the variable inlet guide vane” is believed to be in error for --the variable inlet guide vane assembly-- (see claim 17, line 11)
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This Office Action relies on References cited first by the examiner in the parent application, and cited in the IDS filed by Applicant.
Claims 1-5, 10-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mowill (US 4,428,714), in view of Beckman (US 2017/0274993 A1).
Regarding claim 1, Mowill teaches (Figure 1) a turbine engine (Col. 3, ll. 6-7: “single shaft gas turbine engine”) defining an air flowpath (54), an axial direction (axis 18), and a radial direction, the turbine engine comprising:
a compressor (10), a rotatable about the axial direction for pressurizing an airflow (54);
an inlet duct (50) in airflow communication with the compressor (10) and positioned upstream of the compressor (10), the inlet duct (50) defining an inlet portion (66) of the air flowpath (54), the inlet portion (66) of the air flowpath (54) oriented generally along the radial direction; and
a variable inlet guide vane (52 and 62) extending at least partially through the inlet duct (50) for modifying the airflow (54) through the inlet duct (50) to the compressor (10),
wherein the variable inlet guide vane (52 and 62) defines a leading edge (52a and 62a) and a trailing edge (52b and 62b).
However, Mowill does not teach the variable inlet guide vane comprises a retractable member at the trailing edge that is configured to translate between a retracted position and an extended position for modifying the airflow through the inlet duct to the compressor.
Beckman teaches (Figure 10) a blade (1002), which is similar to a vane, comprising a retractable member (1006) at the trailing edge (1005) of the blade (1002) that is configured to translate between a retracted position (1002-1) and an extended position (1002-2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the variable inlet guide vane of Mowill by including a retractable member at the trailing edge of the variable inlet guide vane, in order to alter the sound profile generated by the vane and in some instances, alter the efficiency of the vane, due to the increased 
Regarding claim 2, Mowill, in view of Beckman, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) the inlet duct (50) comprises a radial section (see annotated Figure 1 below) oriented generally along the radial direction (perpendicular to axis 18), the variable inlet guide vane (62) extending at least partially through the radial section of the inlet duct (50).

    PNG
    media_image1.png
    595
    805
    media_image1.png
    Greyscale

Mowill 4428714, Figure 1 with Examiner’s Annotations

Regarding claim 3, Mowill, in view of Beckman, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) the inlet duct (50) comprises: a radial 
Regarding claim 4, Mowill, in view of Beckman, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) the variable inlet guide vane (62) defines a vane length along a lengthwise direction (see annotated Figure 1 on next page), the lengthwise direction extending substantially parallel with the axial direction (axis 18), wherein the variable inlet guide vane (62) extends along the lengthwise direction at least partially through the inlet duct (50).

    PNG
    media_image2.png
    595
    805
    media_image2.png
    Greyscale

Mowill 4428714 Figure 1 with Examiner’s Annotations

Regarding claim 5, Mowill, in view of Beckman, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) the variable inlet guide vane (52) defines a vane length (see annotated Figure 1 on next page) along a lengthwise direction, the lengthwise direction defines an angle with the radial direction less than about forty-five degrees (see annotated Figure 1 on next page), wherein the variable inlet guide vane (52) extends along the lengthwise direction 

    PNG
    media_image3.png
    536
    793
    media_image3.png
    Greyscale

Mowill 4428714 Figure 1 with Examiner’s Annotations

Regarding claim 10, Mowill, in view of Beckman, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1), the variable inlet guide vane (52) defines a pivot axis (58), and wherein the variable inlet guide vane (52) is configured to rotate about the pivot axis (58) for modifying the airflow (54) through the inlet duct (50) to the compressor (10) – (Col. 4, ll. 48-50: “rotational movement of vanes 52 about the respective vane longitudinal axis 58”).
Regarding claim 11, Mowill, in view of Beckman, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) the inlet duct (50) is annularly (Col. 3, l. 25: “Hub 14 is rotatable about axis 18”) disposed about a central axis (18), the central axis (18) disposed along the axial direction, the inlet duct (50) comprising:

a parallel section (see annotated Figure 1 on page 7) positioned along the inlet duct (50) and defined where the forward wall (50a) and the rear wall (50b) extend substantially parallel to one another (as shown by Figure 1, these walls extend substantially without intersecting); and
wherein the variable inlet guide vane (62) extends at least partially through the parallel section of the inlet duct (50).
Regarding claim 12, Mowill, in view of Beckman, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) the variable inlet guide vane (62) has a leading edge (62a) and a trailing edge (62b), a chord length (Col. 5, ll. 66-67, “chord length of vanes 62”) defined between the leading edge (62a) and the trailing edge (62b), wherein the forward wall (50a) and rear wall (50b) of the parallel section (see annotated Figure 1 on page 7) extend substantially parallel to one another substantially along the chord length of the variable inlet guide vane (62).
Regarding claim 13, Mowill teaches (Figure 1) a turbine engine (Col. 3, ll. 6-7: “single shaft gas turbine engine”) defining an air flowpath (54), an axial direction (axis 18), and a radial direction, the turbine engine comprising:
a compressor (10) rotatable about the axial direction for pressurizing an airflow (54);
an inlet duct (50) in airflow communication with the compressor (10) and positioned upstream of the compressor (10), the inlet duct (50) defining an inlet portion (66) of the air flowpath (54), the inlet duct (50) comprising:
a radial section (see annotated Figure 1 on page 5) oriented generally along the radial direction;

a variable inlet guide vane (52 and 62) configured to modify the airflow (54) to the compressor (10), the variable inlet guide vane (52 and 62) defining a lengthwise direction (see annotated Figure 1 on page 7) extending generally parallel to the axial direction, and wherein the variable inlet guide vane (52 and 62) extends in the lengthwise direction at least partially in at least one of the radial section and the transition section of the inlet duct (50),
wherein the variable inlet guide vane (52 and 62) has a leading edge (52a and 62a) and a trailing edge (52b and 62b).
However, Mowill does not teach the variable inlet guide vane comprises a retractable member at the trailing edge that is configured to translate between a retracted position and an extended position for modifying the airflow through the inlet duct to the compressor.
Beckman teaches (Figure 10) a blade (1002), which is similar to a vane, comprising a retractable member (1006) at the trailing edge (1005) of the blade (1002) that is configured to translate between a retracted position (1002-1) and an extended position (1002-2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the variable inlet guide vane of Mowill by including a retractable member at the trailing edge of the variable inlet guide vane, in order to alter the sound profile generated by the vane and in some instances, alter the efficiency of the vane, due to the increased surface area and chord length of the vane, as taught by Beckman (p. [0079], ll. 11-15), therefore providing means for modifying the airflow through the inlet duct to the compressor.
Regarding claim 15, Mowill, in view of Beckman, teaches the invention as claimed and as discussed above for claim 13, and Mowill further teaches (Figure 1) the lengthwise direction defines an 
Regarding claim 16, Mowill, in view of Beckman, teaches the invention as claimed and as discussed above for claim 13, and Mowill further teaches (Figure 1) the inlet duct (50) is annularly (Col. 3, l. 25: “Hub 14 is rotatable about axis 18”) disposed about a central axis (18), the central axis (18) disposed along the axial direction, the inlet duct (50) comprising:
a forward wall (50a) and a rear wall (50b) forming the inlet duct (50) and extending along the inlet (66) portion of the air flowpath (54);
a parallel section (see annotated Figure 1 on page 7) positioned along the inlet duct (50) and defined where the forward wall (50a) and the rear wall (50b) extend substantially parallel to one another (as shown by Figure 1, these walls extend substantially without intersecting); and
wherein the variable inlet guide vane (62) extends at least partially through the parallel section of the inlet duct (50).
Regarding claim 17, Mowill teaches (Figure 1) a turbine engine (Col. 3, ll. 6-7: “single shaft gas turbine engine”) defining an air flowpath (54), an axial direction (axis 18), and a radial direction, the turbine engine comprising:
a compressor (10) rotatable about the axial direction for pressurizing an airflow (54);
a combustor (32) positioned downstream of the compressor (10) along the air flowpath (54);
a turbine (34) positioned downstream of the combustor (32) along the air flowpath (54);
an exhaust section (Col. 3, ll. 57-58: “exhaust gases channeled from exit 42 of turbine 34 by ducting 44”) positioned downstream of the turbine (34) along the air flowpath (54);

a variable inlet guide vane assembly having a plurality of vanes (52 and 62) disposed circumferentially about a central axis (18), the central axis (18) being disposed along the axial direction, each vane (52 and 62) extending generally along the axial direction from the forward wall (50a) to the rear wall (50b) of the inlet duct (50),
wherein the variable inlet guide vane (52 and 62) has a leading edge (52a and 62a) and a trailing edge (52b and 62b).
However, Mowill does not teach the variable inlet guide vane comprises a retractable member at the trailing edge that is configured to translate between a retracted position and an extended position for modifying the airflow through the inlet duct to the compressor.
Beckman teaches (Figure 10) a blade (1002), which is similar to a vane, comprising a retractable member (1006) at the trailing edge (1005) of the blade (1002) that is configured to translate between a retracted position (1002-1) and an extended position (1002-2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the variable inlet guide vane of Mowill by including a retractable member at the trailing edge of the variable inlet guide vane, in order to alter the sound profile generated by the vane and in some instances, alter the efficiency of the vane, due to the increased surface area and chord length of the vane, as taught by Beckman (p. [0079], ll. 11-15), therefore providing means for modifying the airflow through the inlet duct to the compressor.
Regarding claim 18, Mowill, in view of Beckman, teaches the invention as claimed and as discussed above for claim 17, and Mowill further teaches (Figure 1) each vane (62) extends substantially 
Regarding claim 19, Mowill, in view of Beckman, teaches the invention as claimed and as discussed above for claim 17, and Mowill further teaches (Figure 1) each vane (52) extends from the forward wall (50a) to the rear wall (50b) of the inlet duct (50) within at least about forty-five degrees (see annotated Figure 1 on page 8) of the radial direction. As seen in the annotated Figure 1 on page 8, the angle between the vane (solid line) and the radial direction (dotted line) is less than forty-five degrees.
Regarding claim 20, Mowill, in view of Beckman, teaches the invention as claimed and as discussed above for claim 17, and Mowill further teaches (Figure 1) the inlet duct (50) comprises: a parallel section (see annotated Figure 1 on page 7) defined where the forward wall (50a) and the rear wall (50b) extend substantially parallel to one another (as shown by Figure 1, these walls extend substantially without intersecting), each vane (62) extending within the parallel section from the forward wall (50a) to the rear wall (50b) of the inlet duct (50).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mowill (US 4,428,714), in view of Beckman (US 2017/0274993 A1), and in further view of Nichols (US 2013/0287542 A1).
Regarding claim 6, Mowill, in view of Beckman, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) the turbine engine (10) further comprises a plurality (as shown in Figure 1, there are two) of variable inlet guide vanes (52 and 62).
However, Mowill, in view of Beckman, does not teach an actuator, the plurality of variable inlet guide vanes configured to be actuated by the actuator; and wherein the actuator is positioned aft of the inlet duct.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mowill, in view of Beckman, by including an actuator positioned aft of the inlet duct for configuring the plurality of variable inlet guide vanes, in order to provide a mechanism to pivot each vane, as taught by Nichols (p. [0019], ll. 6-9).
Regarding claim 7, Mowill, in view of Beckman, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) the turbine engine (10) further comprises a plurality (as shown in Figure 1, there are two) of variable inlet guide vanes (52 and 62).
However, Mowill, in view of Beckman, does not teach an actuator, the plurality of variable inlet guide vanes configured to be actuated by the actuator; and wherein the actuator is positioned forward of the inlet duct.
Nichols teaches (Figure 2) a similar inlet duct (32) for a compressor (14) comprising inlet guide vanes (42). Note that in p. [0019], ll. 6-9, Nichols teaches “Each vane 42 is pivotable through any appropriate type of mechanism (not shown), for example a gear arrangement, a lever assembly, a pneumatic or hydraulic system, etc., engaged to one of the vane ends 44, 46.” While the actuator is not shown in Nichols, the teaching of the actuator positioned on vane end (46), which is forward of inlet duct (32), is mentioned in Nichols.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mowill, in view of Beckman, by including an actuator positioned .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mowill (US 4,428,714), in view of Beckman (US 2017/0274993 A1), and in further view of Suciu (US 8,276,362 B2).
Regarding claim 8, Mowill, in view of Beckman, teaches the invention as claimed and as discussed above for claim 1, and Mowill further teaches (Figure 1) the variable inlet guide vane (52 and 62) defines a leading edge (52a and 62a) and a trailing edge (52b and 62b).
However, Mowill, in view of Beckman, does not teach the variable inlet guide vane comprises an adjustable flap at the trailing edge for modifying the airflow through the inlet duct to the compressor.
Suciu teaches (Figure 2) a variable inlet guide vane (18) comprising an adjustable flap (18a) at the trailing edge (Col. 5, ll. 51-52: “a pivotable flap adjacent the trailing edge of the van portion”) for modifying the airflow to the compressor (22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the variable inlet guide vane of Mowill, in view of Beckman, by including an adjustable flap at the trailing edge of the variable inlet guide vane, in order to control the air flow to the compressor. Although Suciu teaches this expedient as applicable to bypass flows (Col. 4, ll. 57-58), it would have been equally obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply the pivotable flap at the inlet to the compressor in order to perform the same function of modifying the airflow and impingement angle into the compressor.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741